Citation Nr: 9921900	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-15 547	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than January 13, 
1989, for the award of a 100 percent rating for diabetes 
mellitus for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952, and from February 1954 to April 1973.  The veteran died 
on March 4, 1989.  The appellant is his surviving spouse.  

This matter came to the Board on appeal from a 1995 
determination by the RO, which held that there was no claim 
for an increased rating for diabetes mellitus pending at the 
time of the veteran's death in March 1989 and therefore there 
was no basis for payment of accrued benefits.  

In an April 1998 remand, the Board noted that the veteran did 
have claims pending at the time of his death including a 
claim for a rating in excess of 40 percent for diabetes 
mellitus.  The Board also noted that this claim was still 
pending for accrued benefits purposes and that the 
appellant's argument that the veteran was 100 percent 
disabled prior to his death should be addressed by the RO.  

A rating action in June 1998 awarded a 100 percent rating for 
diabetes mellitus for accrued benefits purposes with an 
effective date of January 13, 1989.  The RO advised the 
appellant that this award represented a complete grant of 
benefits with respect to this issue.  

The case was again before the Board in March 1999 at which 
time the Board denied a rating in excess of 20 percent for 
the veteran's cervical spine disorder for accrued benefits 
purposes.  The Board also noted that the award of a 100 
percent rating for diabetes mellitus effective January 13, 
1989, did not represent a total grant of the benefit sought 
and that there was a timely notice of disagreement as to this 
issue on file that had not been addressed by the RO.  

For this reason, the case was remanded to the RO and in April 
1999 the RO furnished the appellant with a statement of the 
case on the earlier effective date issue.  In May 1999, the 
appellant filed her substantive appeal which was limited to 
seeking accrued benefits based on an effective date earlier 
than January 13, 1989, for the award of a 100 percent rating 
for diabetes mellitus.  The case has been returned to the 
Board for further appellate review with respect to this 
issue.  


FINDING OF FACT

The veteran's diabetes mellitus was first shown to be 
pronounced and uncontrolled on VA hospital admission on 
August 10, 1988, and remained so until the time of his death 
in March 1989.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for diabetes 
mellitus for accrued benefits purposes beginning on August 
10, 1988, have been met.  38 U.S.C.A. §§ 1155, 5110 (West 
1991 and Supp. 1999); 38 C.F.R. §§ 3.155, 3.157, 3.400, and 
Part 4, Code 7913 (as in effect prior to June 6, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that appellant's claim for an 
earlier effective date for accrued benefits purposes is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), in that the claim is plausible.  The Board is also 
satisfied that there is no further obligation to assist the 
appellant in development of this claim.  38 U.S.C.A. § 
5107(a).

Factual Background.  The veteran's filed a claim for service 
connection for diabetes mellitus in September 1978.  A rating 
action in October 1978 granted service connection and 
assigned a 10 percent rating effective from the date of claim 
in September 1978.  A subsequent rating action in April 1980 
increased the veteran's rating to 20 percent effective from 
the date of his original claim in September 1978.  Following 
VA examination in September 1987, a rating action in October 
1987 increased the veteran's rating to 40 percent effective 
from March 1987.  VA examinations in July 1988 were negative 
as to any significant increase in the veteran's diabetes 
mellitus.  

The veteran was hospitalized at a VA medical facility for 
uncontrolled diabetes mellitus on August 10, 1988.  While 
hospitalized his insulin shots were increased to twice a day.  
The veteran filed for an increased rating for diabetes 
mellitus in September 1988 and this claim was pending at the 
time of his death in March 1989.

At the hearing on appeal before the undersigned in April 
1998, the appellant advanced general arguments concerning the 
veteran's overall health prior to his death, particularly 
with respect to his diabetes, and she argued that a 100 
percent rating was warranted for accrued benefits purposes.  

In a rating action in June 1998, the RO found that for 
accrued benefits purposes the veteran was entitled to a 100 
percent rating from January 13, 1989, to the time of his 
death.  This was based on review of the medical evidence of 
record to include a service department outpatient treatment 
note of January 13, 1989, which showed that the veteran 
required two insulin shots a day, indicating a significant 
increase in the severity of his diabetes and warranting a 100 
percent rating based on the presence of a pronounced, 
uncontrolled disease.  

Criteria.  In pertinent part, periodic monetary benefits 
under laws administered by the Secretary to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death and due and unpaid for a period not to exceed two 
years, shall upon the death of such individual be paid to the 
veteran's spouse.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
1998), as amended by the Veterans' Benefits Improvements Act 
of 1996, P.L. 104-275, Sec. 507, 110 Stat. 3322 (Oct. 9, 
1996).  

Since 38 U.S.C.A. § 5121, which authorizes payment of certain 
accrued benefits, was amended in October 1996 and now extends 
the relevant time period for payment of such benefits to a 
two-year period prior to death instead of the former one-year 
period, this liberalizing law will be applied with respect to 
appellant's accrued benefits claim, which was timely 
perfected subsequent to the veteran's death in March 1989.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

While the period of payment, as increased under the new law, 
is applied to the appellant, the law in effect at the time of 
the veteran's death controls in rating diabetes mellitus 
prior to his death.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that revised rating criteria are not 
for retroactive application prior to their effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998).  

Disability evaluations are assigned by applying a schedule of 
ratings, which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

For evaluation of diabetes mellitus prior to June 6, 1996, a 
40 percent rating is warranted for moderately severe disease, 
requiring large insulin dosage, restricted diet, and careful 
regulation of activities, i.e., avoidance of strenuous 
occupational and recreational activities.  A 60 percent 
rating is warranted for severe diabetes mellitus with 
episodes of ketoacidosis or hypoglycemic reactions, but with 
considerable loss of weight and strength and with mild 
complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances. A 
100 percent rating is warranted for pronounced, uncontrolled 
disease, that is, with repeated episodes of ketoacidosis or 
hypoglycemic reactions, restricted diet, and regulation of 
activities, with progressive loss of weight and strength or 
severe complications.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (as in effective prior to June 6, 1996).  

The governing law and regulations provide that "the effective 
date of an award . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation for section 5110(a) is 38 C.F.R. 
§ 3.400, which provides that the effective date of a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 

Under 38 C.F.R. § 3.155 an "informal claim" is defined as any 
communication or action, indicating an intent to apply for . 
. . benefits under the laws administered by VA.  In addition, 
38 C.F.R. § 3.157 specifies that where, as here, a claimant's 
formal claim for compensation already has been allowed, the 
date of admission to a VA hospital will be accepted as the 
date of receipt of an informal claim.

38 U.S.C.A. § 5110(b)(2) directs that the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.

The applicable statutory and regulatory provisions, fairly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications or claims 
-- formal and informal -- for increased benefits and, then, 
to all other evidence of record to determine the "earliest 
date as of which", within the year prior to the claim, the 
increase in disability was ascertainable.  38 U.S.C.A. § 
5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155, 3.157.


Analysis.  An accrued-benefits claimant stands in the exact 
position vis-a-vis adjudication of the deceased veteran's 
underlying disability-compensation claim as did the veteran 
immediately prior to his death, including all evidentiary 
requirements then applicable to the veteran's underlying 
claim.  The appellant's accrued benefits claim derives from 
the veteran's claim for a rating greater than 40 percent for 
diabetes, and will be based on the evidence in the file at 
the time of his death.  Evidence in the file at date of death 
may include evidence deemed constructively in file at date of 
death.  Thus, evidence received after the veteran's death 
cannot be considered in deciding this accrued benefits claim, 
unless it may be deemed to have been constructively in file 
at the date of death.

Initially, the Board holds that the veteran's admission to 
the VA hospital on August 10, 1988, for uncontrolled diabetes 
constituted an informal claim for an increased rating for 
diabetes.  While the RO found the first indication of the 
presence of a pronounced and uncontrolled diabetes warranting 
a 100 percent rating to be shown on the outpatient treatment 
notation of January 13, 1989, the August 1988 hospital 
records show the veteran's diabetic condition was 
uncontrolled on admission and his insulin shots were 
increased to two a day indicating a significant increase in 
the severity of his condition.  The veteran was improved on 
hospital release later in August 1988.  Follow up outpatient 
notes later in 1988 show the veteran's condition remained 
stable.  The veteran died in March 1989 with the cause of 
death reported on the death certificate as cardiopulmonary 
arrest due to diabetes mellitus due to hypertension.  Based 
on the foregoing, as well as the totality of the medical evi-
dence of record, the Board finds that the veteran was first 
shown to have pronounced, uncontrolled diabetes at the time 
of his August 1988 VA hospitalization and that this appears 
to have persisted until the time of his death in March 1989.  
Thus, an earlier effective date of August 10, 1988, for the 
award of a 100 percent rating for diabetes mellitus is 
warranted.  

As noted above, the benefits sought may be paid to the 
claimant starting from a retroactive date corresponding to 
the date of the veteran's hospital admission in August 1988 
or to the "earliest date as of which", within the year prior 
to the claim, the increase in disability was ascertainable.  
Prior to the August 1988 VA hospitalization, the veteran's 
diabetes mellitus was properly rated at the 40 percent level 
as reflected by the VA examination findings in September 1997 
and July 1988.  The clinical findings of record prior to the 
August 1988 hospitalization did not show symptomatology that 
would warrant more than a 40 percent rating for diabetes 
mellitus under Code 7913.  Accordingly, the Board finds no 
basis for the award of accrued benefits at the 100 percent 
rate prior to August 10, 1988.  

In reaching the foregoing determinations, the Board has also 
given consideration to the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the appellant.  


ORDER

Entitlement to an earlier effective date of August 10, 1988, 
but no earlier, for the award of a 100 percent rating for 
diabetes mellitus for accrued benefits purposes, is granted 
subject to the criteria governing the payment of monetary 
benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

